Citation Nr: 9936253	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Reconsideration of a prior determination that the appellant's 
character of discharge from military service constituted a 
bar to the receipt of Department of Veterans Affairs benefits 
on a new or different factual basis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military service from January 1989 
to November 1990.  He was administratively separated from the 
service for cause by reason of a pattern of misconduct with 
an under other than honorable conditions (UOTHC) discharge.  
This case was previously before the Board in November 1996 
and was remanded for additional development.  That 
development is complete and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The appellant's period of active service from 
January 1989 to November 1990 was terminated by 
administrative separation for cause based upon a pattern of 
misconduct; the appellant was accorded all rights associated 
with the proposed award of an unfavorable discharge; he 
exercised his right to consult and be represented by counsel, 
waived his right to a formal board hearing, submitted a 
written statement for consideration, and was thereafter 
separated for cause with an under other than honorable 
conditions (UOTHC) discharge.  

2.  In conjunction with an initial application for VA 
compensation benefits in December 1990, the appellant 
submitted a statement which discussed the reasons for his 
administrative separation and attempted to explain, dispute, 
and/or mitigate the individual underlying disciplinary 
infractions which had formed the basis of his adverse 
discharge from service.  

3.  In March 1991, the RO considered the evidence then on 
file including the appellant's detailed written remarks 
regarding his adverse discharge and issued an administrative 
decision which found that the veteran's UOTHC discharge 
constituted a bar to the receipt of VA compensation benefits 
based upon willful and persistent misconduct (with the 
exception of VA health care available under 38 U.S.C.A., 
Chapter 17); the appellant was notified of this negative 
determination and he did not appeal.  

4.  In November 1993, the appellant requested a personal 
hearing to provide testimony regarding his adverse discharge 
for the purpose of obtaining recognition as a veteran for VA 
compensation purposes and that hearing was provided the 
appellant at the Ro in St. Paul, Minnesota, in December 1993.  

5.  While the testimony at the hearing perhaps included more 
detail regarding each incident of misconduct, the appellant 
essentially restated the arguments which had been previously 
presented by him in writing in January 1991, and such 
testimony was thus redundant of and cumulative with the 
arguments previously considered in the RO's initial 
administrative determination in March 1991, with respect to 
the appellant's attempt to explain, mitigate, and/or dispute 
each of the incidents of individual misconduct which had been 
relied upon by the service department to form the basis for 
the award of his UOTHC discharge; aside from this cumulative 
testimonial argument, the appellant did not submit any other 
evidence or argument which might fairly be considered to 
constitute a new or different factual basis for 
reconsideration of his character of discharge.  


CONCLUSION OF LAW

Reconsideration of the prior determination that the 
appellant's character of discharge from military service 
constituted a bar to receipt of all VA benefits (except 
health care under 38 U.S.C.A., Chapter 17) based upon a new 
or different factual basis is denied  38 U.S.C.A. §§ 101(2), 
5107, 5108, 5303, 7104, 7105 (West 1991); 38 C.F.R. § 3.12 
(1999); D'Amico v. West, 12 Vet. App. 264 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  A person who submits a claim for 
benefits under a law administered by VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  However, before anything else, a 
person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997); Laruan v. West, 11 Vet. App. 80, 85 (1998) (en banc); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

For the purposes of characterizing an individual's discharge 
from service, a discharge issued by a service department 
under honorable conditions is binding on VA.  38 U.S.C.A. 
§ 3.12(a).  If a person was discharged under conditions other 
than honorable, including UOTHC, the Secretary is required to 
make a determination regarding whether the discharge was 
issued under other dishonorable conditions.  38 C.F.R. 
§ 3.12(c), (d).  Where the Secretary determines that a 
person's discharge from service was under dishonorable 
conditions, the payment of pension, compensation, or 
dependency and indemnity compensation benefits, based on that 
period of service, is barred.  38 C.F.R. § 3.12(a)-(d).  

Generally, a decision by a service-department discharge 
review board to upgrade a person's discharge to honorable or 
general is sufficient to set aside any bar to VA benefits 
except a discharge pursuant to a general court-martial.  
38 C.F.R. § 3.12(f).  There are special exceptions regarding 
certain specific discharge upgrades which are not applicable 
in the present case.  See 38 U.S.C.A. § 5303(e)(2); 38 C.F.R. 
§ 3.12(h)(3).  

A denial of veteran's status is not subject to the ordinary 
rules regarding reopening of claims under 38 U.S.C.A. § 5108.  
See Laruan v. West, 11 Vet. App. 80, 85 (1998).  In that 
case, the U.S. Court of Appeals for Veterans Claims (Court) 
explained that only persons who had established veteran's 
status were entitled to the relaxed evidentiary standard 
under § 5108 of what constituted " new and material" 
evidence.  An appellant who has never attained the status of 
veteran-claimant, has not submitted any claim, well grounded 
or otherwise, and therefore there is no finally denied claim 
which could have been reopened under 38 U.S.C.A. § 5108.  
Sarmiento v. Brown, 7 Vet. App. 80, 84 (1994).  

However, an appellant is not barred from subsequently 
applying for reconsideration of VA's initial denial of 
veteran's status.  Laruan v. West, 11 Vet. App. 80, 81-85 
(1998).  Regardless of the fact that an individual seeking to 
establish veteran's status has been termed by the Court as a 
nonclaimant filing a nonclaim, there is nevertheless an 
application filed and an adjudication of that application, 
and the VA "action or determination" in the adjudication of 
the appellant's claim of veteran's status still becomes 
final, i.e., res judicata, if not timely appealed.  See 
38 U.S.C.A. § 7105(c); D'Amico v. West, 12 Vet. App. 264 
(1999).  It is certainly indisputable that an original VA 
denial of veteran's status is appealable to the Board and to 
the Court.  38 U.S.C.A. § 7104(a).  However, under general 
civil and administrative law, in order to obtain 
readjudication of a final denial of veteran's status, at a 
minimum, a person must submit some different factual basis 
that was not previously considered.  D'Amico at 268; 66 
C.J.S. New Trial § 130 (1998) (emphasis added).  

Facts:  The appellant's DD Form 214 reveals that he was 
separated from the United States Navy in late November 1990 
with an under other than honorable condition (UOTHC) 
discharge based upon "misconduct-pattern of misconduct."  

In December 1990, the appellant filed a claim for service 
connection for certain physical maladies and the RO pointed 
out the potential bar to VA benefits created by the character 
of discharge and requested that that appellant submit 
evidence or argument describing why his discharge should not 
be considered under conditions other than dishonorable.  

In January 1991, the appellant submitted a statement stating 
that he should have received a General rather than a UOTHC 
discharge.  He then proceeded to provide arguments with 
respect to several nonjudicial punishments (NJP) (Article 15, 
Uniform Code of Military Justice (UCMJ)).  He explained that 
the first of his nonjudicial punishments was for using 
borrowed study notes and claiming that they were his own.  He 
said that the second NJP occurred because he had been ordered 
by a doctor to keep his arm in a sling during working hours 
but that he had his arm out of his sling during 
liberty/nonworking hours and that due to confusion as to the 
proper application of the doctor's orders and/or the proper 
definition of working or nonworking hours, he was punished 
for failing to obey a lawful written order.  He then 
explained an NJP for willful disobedience of a superior 
commissioned officer as having resulted from his failure to 
respond to questions by that officer in an effort to protect 
himself from self-incrimination (Article 31, UCMJ).  He 
explained that the NJP for disrespect of a senior 
noncommissioned officer resulted from offensive comments made 
to a friend on liberty which were not directed toward the 
superior NCO.  He explained that his third NJP resulted 
because although he had effectively complied with the order 
regarding notification of medical appointments, the officer 
who offered this punishment did not believe that he had 
complied with that order.  He also disagreed that he had been 
absent from his appointed place of duty.  

In that statement, the appellant also went on to provide a 
recitation of Navy regulations regarding the types of 
misconduct warranting General versus UOTHC discharges and 
argued that his types of misconduct more nearly approximated 
those which should have warranted a General discharge in 
accordance with applicable Navy regulations.  He argued that 
his misconduct did not arise to the level properly warranting 
a UOTHC discharge.  He also argued that he and his acting 
commanding officer had a personality conflict and that he was 
wrongfully treated in actions leading to and including his 
discharge.  

There was on file at the time of the initial RO 
administrative determination official Naval documents 
recommending administrative discharge action against the 
appellant which listed a series of attachments that provided 
a clear summary of each military offense considered in 
recommending administrative discharge.  This document 
indicates that during the appellant's approximate 22 months' 
military service he was punished under Article 15, UCMJ, on 
several occasions.  In July 1989 he was given NJP for 
violation of Article 92, UCMJ, for failure to obey a lawful 
general order by presenting notes that were not his own 
during initial naval training.  The appellant was punished by 
a six months' suspended reduction from seaman apprentice to 
seaman recruit (E-2 to E-1), forfeiture of $150 for one 
month, and seven days restriction and extra duties.  

In September 1990, while assigned to duties aboard ship, 
apparently as a gunner, he was given NJP for violation of 
Article 90, UCMJ, willful disobedience of a superior 
commissioned officer, violation of Article 91, UCMJ, 
disrespect towards a chief petty officer, and violation of 
Article 92, UCMJ, failure to obey a lawful order.  He was 
punished by reduction in grade from seaman to seaman 
apprentice (E-3 to E-2).  The following month in 
October 1990, the appellant was again given NJP for violation 
of Article 86, UCMJ, absence from appointed place of duty and 
violation of Article 92, UCMJ, failure to obey a lawful 
order.  Punishment awarded was reduction in grade from seaman 
apprentice to seaman recruit (E-2 to E-1), forfeiture of $362 
per month for two months, and 45 days' restriction and extra 
duties.  

This summary of military offenses also referred to "page 13" 
(disciplinary) written warnings which had been issued by the 
Service School Command at the Naval Training Center in Great 
Lakes, Illinois, identifying the appellant's deficiencies in 
performance and conduct.  Also identified was additional 
"page 13" documentation identifying service deficiencies of 
performance and conduct on two additional occasions in 
September of 1990.  

This document went on to explain that the appellant was a 
detriment to the command since initially reporting aboard 
ship.  He was charged with willful disobedience of a superior 
commissioned officer in September 1990 for repeatedly 
refusing to answer several yes or no questions when properly 
addressed by the executive officer during an inquiry and it 
was specifically noted that the appellant did not request to 
exercise his Article 31, UCMJ, rights which had been properly 
stated to him prior to commencement of the inquiry.  In 
describing the September 1990 charge of disrespect of a 
superior noncommissioned officer, it was indicated that the 
appellant, although on liberty, was in uniform aboard his 
ship's birthing barge and was operating a video machine with 
an injured arm which he had been ordered to maintain in a 
sling.  When a chief petty officer inquired about his arm, 
the appellant stated "I only wear it so they can't make me 
work," or words to that effect.  This paragraph noted that 
additional disrespectful verbiage followed when in full view 
of the chief petty officer.  It was also explained that in 
October 1990, the appellant had been ordered by his leading 
chief petty officer to see his shipboard medic in order to 
schedule a follow-up medical appointment and that the senior 
NCO ordered the appellant to immediately report back and 
inform him of the date of the appointment and then to be 
given further light duty assignments.  The appellant 
apparently reported to medical but failed to report back to 
his division chief.  The appellant was thus charged with a 
failure to obey the lawful order of a superior NCO and an 
absence from his appointed place of duty.  It was 
additionally pointed out that the appellant had abused 
positions of trust, failed to maintain positive control of 
topside weapons magazine keys and failed to properly perform 
duties as division damage control petty officer.  He had been 
relieved of these positions and page 13 records of counseling 
reflecting these deficiencies had been presented to him.  It 
was also written that the appellant's request for a general 
discharge was unwarranted and that despite hours of 
counseling and personal attention, the appellant had failed 
to perform at the minimum level required and that he refused 
to conform to the Navy standard of conduct.  

In March 1991, in consideration of the service personnel 
records and the appellant's written argument, the RO issued 
an administrative decision which found that the appellant's 
UOTHC discharge was warranted in accordance with 38 C.F.R. 
§ 3.12(d)(4) for willful and persistent misconduct.  This VA 
regulation provided (and still provides) that UOTHC discharge 
was warranted if shown that it was received because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  Under all the circumstances, the 
appellant had failed to establish by a preponderance of the 
evidence that he had attained the status of veteran.  The 
appellant was notified of this action and did not appeal.  

In November 1993, the appellant requested a hearing to 
present testimony regarding his character of discharge.  At 
that hearing held the following month, the appellant again 
provided what was tantamount to a relitigation of the facts 
underlying each NJP which had been used to form the basis of 
his UOTHC discharge.  While this testimony clearly went into 
greater detail regarding explanation, mitigation, and/or 
dispute regarding each of the underlying elements of 
misconduct considered in his discharge, the contentions were 
largely the same as those made in his initial written 
statement of January 1991.  

In testimony, he argued that a fellow service member's notes 
had become commingled with his and that he had unwittingly 
and unintentionally reported to a superior that those notes 
belonged to him.  He argued that this was an oversight or 
accident and not intentional.  He said he had attained the 
highest rank of E-4 during service.  He explained that the 
later willful disobedience of a commissioned officer resulted 
from his refusal to answer questions of his commander and 
that his intent was to seek counsel and stand on his right 
against self-incrimination.  He said the specification of one 
NJP regarding disrespect to an officer by failure to respond 
to questions as defended by his intent to exercise his 
Article 31 right was dropped.  The other specifications of 
that NJP were not dropped.  He said he had injured his 
shoulder during service for which he had been provided a 
sling that he wore on duty so that he could not unfairly be 
ordered to lift weights causing further harm to his shoulder 
and that the comment made regarding the wearing of his sling 
was made to a friend without knowledge of the senior NCO's 
presence with no intent to commit disrespect.  He said that 
he felt his chief's impression was that he was malingering by 
using the shoulder sling.  He again disputed the underlying 
factual basis supporting the last nonjudicial punishment for 
failure to go to his appointed place of duty and failure to 
follow orders with respect to reporting to the ship's medic 
and immediately reporting back to duty thereafter.  

He again argued that he had a conflict with the executive 
officer as the acting captain.  He noted that this officer 
had, in the performance of duties as commander, assessed the 
credibility of all witnesses regarding his final NJP and 
decided against the appellant.  He then went on to provide a 
description of shipboard events which he believed caused the 
superior NCO's and officers to dislike or distrust him.  He 
said he had a lot of counseling "but it wasn't all positive."  
He said he desired to stay in the Navy as a career.  He 
argued that he had difficulty obtaining military defense 
counsel and indicated that his administrative separation was 
rushed through in his defense counsel's absence.  He also 
said that he did not have an opportunity for an 
administrative discharge board review.  

The hearing testimony from December 1993 is the only evidence 
or argument submitted by the appellant in an attempt to 
obtain reconsideration of his claim for veteran's status.  
However, pursuant to the Board's November 1996 remand, 
additional evidence was obtained by the RO from the National 
Personnel Records Center, including most of the attachments 
referenced in the administrative discharge recommendation 
document which had already been considered by the RO in it's 
initial March 1991 administrative determination.  Upon 
review, it is clear that none of this additional information 
is in any way advantageous to the appellant.  All of this 
evidence supports and corroborates the information previously 
considered by the RO.  

The actual page 13 records of counseling were obtained and 
these documents lend additional support to the appellant's 
discharge for a pattern of misconduct.  In July 1989, the 
appellant acknowledged receipt of a written counseling about 
a contemporaneous NJP.  He was warned that deficiencies and 
misconduct would result in administrative separation UOTHC.  
In September 1990, administrative remarks were provided to 
the appellant which noted, in addition to documentation 
regarding specific offenses under the UCMJ for which the 
appellant received NJP, that he had refused to assume the 
responsibilities associated with his position as a divisional 
damage control petty officer.  He had "continually" failed to 
be in his appointed place of duty and could not be found once 
an assigned job was complete.  He had not maintained the 
proper uniform standards.  He had demonstrated an inability 
to maintain positive possession of controlled keys.  These 
failures constituted additional elements of misconduct 
besides those specifically charged under Article 15, UCMJ.  

Also collected on remand was the appellant's statement of 
awareness and request for a waiver of privileges which 
clearly indicated with the appellant's own initials and 
signature that he did consult with counsel, and that he did 
request the right to have copies of all documents considered 
in his administrative separation action.  This document also 
clearly shows that the appellant waived his right to request 
a formal hearing before an administrative discharge board and 
his right to be represented by qualified counsel at such 
board.  The appellant did, however, submit a statement for 
consideration in his behalf which was a specific request for 
a General discharge under honorable conditions.  That 
original statement again restated the appellant's 
explanations for his NJPs, principally as he had done in his 
initial statement to the RO in January 1991.  His essential 
argument, then as now, was that despite his misconduct, which 
was not so serious, he had otherwise served honorably and 
faithfully.  

Analysis:  In his initial January 1991 application for VA 
benefits, the appellant failed to establish his status as 
veteran for VA purposes who was discharged from active 
military service under conditions other than dishonorable by 
a preponderance of the evidence.  While all of the 
attachments of the appellant's administrative discharge 
notification were not then included in the file, the 
appellant had then presented no evidence other than his own 
statement significantly rebutting or refuting the significant 
list of individual elements of misconduct listed and 
described in that discharge recommendation.  His written 
statement had attempted to explain, mitigate, or refute 
certain items of included misconduct but this statement 
failed to show that he was entitled to other than a UOTHC 
discharge by a preponderance of the evidence.  The appellant 
was notified of this adverse administrative determination 
regarding VA benefits and he did not respond or appeal.  

In his December 1993 hearing, the appellant essentially 
restated arguments mitigating, explaining, and/or attempting 
to refute the underlying basis of the elements of misconduct 
considered in his administrative separation as he had 
previously attempted his January 1991 written statement.  
While his hearing testimony included certain detail and 
information additional to that which was initially provided 
in the January 1991 written statement, the principle 
information provided in this testimony is essentially 
cumulative and redundant with arguments previously provided 
and considered by the RO in its initial March 1991 
administrative decision.  

While the RO also secured copies of all but apparently one of 
the attachments referred to in he appellant's discharge 
recommendation document, including records of individual NJP, 
records of page 13 administrative counseling, the appellant's 
actual response to his proposed discharge, and other 
personnel records, these records in no way support the 
appellant's application for veteran's status.  Moreover, a 
careful review of these additional records simply 
corroborates the details listed in the discharge 
recommendation first considered by the RO in issuance of its 
initial March 1991 administrative determination.  None of 
these additional records in any way support a new or 
different factual basis for reconsideration of the 
appellant's present application for veteran's status.  

As noted above, the appellant's hearing testimony did claim 
or strongly imply that the appellant had difficulty securing 
defense counsel for representation in his administrative 
separation and also strongly implied that he did not have an 
opportunity to present his case to an administrative board.  
These allegations, while perhaps new, are entirely refuted by 
the service personnel records on file.  The initial notice of 
proposed administrative separation clearly notified the 
appellant that he had a right to counsel and had a right to 
request a formal administrative board hearing.  The statement 
of awareness and request for or waiver of privileges contains 
a list of all available options and clearly notes with the 
appellant's signature and his initials that he did consult 
with counsel and that he elected to have and obtain copies of 
all documents considered supporting the basis for his 
proposed separation.  That same statement clearly shows that 
the appellant waived his right to request a formal 
administrative board hearing.  He instead submitted an 
attached statement.  This record of election of rights is 
signed by both the appellant and his defense counsel.  The 
statement submitted by the appellant and requesting a general 
discharge, in abbreviated form, contains essentially the same 
arguments as have since been presented to VA.  That statement 
essentially attempted to mitigate the overall degree of 
misconduct and to argue that the collective misconduct did 
not warrant the issuance of a UOTHC discharge in accordance 
with applicable naval regulations.  Finally, while the 
appellant has argued that he expected to receive a General 
discharge and that his administrative separation was somehow 
expedited in the absence of his defense counsel, there is 
certainly nothing on the face of the objective evidence on 
file which shows or even suggests that the appellant was 
accorded other than routine, fair and ordinary handling of 
his administrative discharge action. 

While no single item of alleged misconduct appears to have 
been extremely grievous, harmful or violent in nature, taken 
together, the appellant's significant pattern of misconduct 
clearly reflects a short period of active military service 
that was less than honorable.  In this regard, the appellant 
should understand that while VA is required to determine 
whether his UOTHC discharge was validly based on a pattern of 
willful and persistent misconduct as identified in 38 C.F.R. 
§ 3.12(d)(4), VA is not bound to review the appellant's 
adverse separation action for strict compliance with Navy 
regulations as the appellant argued in his October 1990 
statement submitted to the military separation authority and 
as he has argued to VA in his attempt to secure veteran's 
status.  In that regard, the appellant would be better served 
to pursue an administrative upgrade of his separation action 
with a service Discharge Review Board and/or the Board for 
Correction of Military Records.  There is, at present, no 
evidence indicating that the appellant has ever pursued such 
alternate remedies.  

As in the case of D'Amico v. West, 12 Vet. App. 264 (1999), 
the appellant herein attempted to attain veteran's status 
through the submission of a written statement contesting the 
underlying elements of misconduct used to form the basis of 
his military adverse separation and, after initial denial, 
has again attempted to attain such status by requesting VA 
reconsideration through sworn testimony which is essentially 
cumulative with and redundant of earlier written statements.  
The Board finds that the appellant has not submitted evidence 
for reconsideration of his claim on a new or different 
factual basis from that which was previously considered by 
the RO in March 1991.  The appellant has again failed to 
present evidence supporting a finding that he was not 
discharged under dishonorable conditions by a preponderance 
of the evidence.  Lacking evidence warranting reconsideration 
of the March 1991 VA character of discharge decision, that 
decision remains final.  


ORDER

Reconsideration of a prior final VA determination that the 
appellant's character of discharge constituted a bar to all 
VA benefits (except health care authorized under 38 U.S.C.A., 
Chapter 17) on a new or different factual basis is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

